MEMORANDUM DECISION
                                                                         Sep 29 2015, 9:02 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                         ATTORNEYS FOR APPELLEE
      Joel M. Schumm                                                 Gregory F. Zoeller
      Indianapolis, Indiana                                          Attorney General of Indiana
                                                                     Michael Gene Worden
                                                                     Deputy Attorney General
                                                                     Indianapolis, Indiana


                                                     IN THE
           COURT OF APPEALS OF INDIANA

      Tiffany Smith,                                                 September 29, 2015

      Appellant-Defendant,                                           Court of Appeals Case No.
                                                                     49A02-1503-CR-144
               v.                                                    Appeal from the Marion Superior
                                                                     Court.
                                                                     The Honorable Judge David
      State of Indiana,                                              Hooper, Judge Pro Tempore.
      Appellee-Plaintiff.                                            Cause No. 49F18-1308-FD-53633




      Friedlander, Senior Judge

                                                                                               1
[1]   Tiffany Smith appeals her conviction of theft, a Class D felony. We affirm.




      1
        The version of the governing statute, i.e., Ind. Code Ann. § 35-43-4-2 (West, Westlaw 2013) in effect at the
      time this offense was committed classified it as a class D felony. This statute has since been revised and in its
      current form reclassifies this as a Class A misdemeanor. See I.C. § 35-43-4-2 (West, Westlaw current with all

      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015             Page 1 of 6
[2]   On August 14, 2013, Officer Paul Humphrey of the Indianapolis Metropolitan

      Police Department was investigating a report of shoplifting at a Walmart store

      in Marion County. While he was there, Marcus Shields, a Walmart asset

      prevention associate, saw Smith, Adrianna Johnson, Eurronia Young, and

      Shaquel Parchman enter the store together. Subsequent review of surveillance

      recordings for the parking lot revealed the four women had arrived at the store

      in one car.


[3]   Officer Humphrey and Shields watched the four women via surveillance

      cameras as they moved through the store. They split into two groups of two,

      each with their own carts. Smith went with Young, and they placed similar

      items in their carts. Johnson went with Parchman, and they each put similar

      items, specifically twin bed sheet sets, clothes hampers, and vacuums in their

      respective carts as they shopped together.


[4]   Next, the four shoppers went to the front of the store. Smith and Johnson

      checked out. Smith paid with cash, while Johnson paid cash for most items

      and paid for a comforter with her debit card. They went to the parking lot and

      placed their items in their car while Young and Parchman remained in the store

      without checking out. Johnson returned inside, gave Young and Parchman the

      receipts she and Smith had received, and went back to the car.




      2015 First Regular Session of the 119th General Assembly legislation effective through June 28, 2015). The
      new classification, however, applies only to offenses committed on or after July 1, 2014. See id. Because this
      offense was committed prior to that date, it retains the former classification.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015           Page 2 of 6
[5]   Young and Parchman went to a customer service desk. They presented the

      receipts Johnson had given them and requested refunds for the items in their

      baskets, for which they had not paid. Parchman requested refunds for two twin

      bed sheet sets, a clothes hamper, and a vacuum cleaner. Walmart provides cash

      refunds for items that were originally purchased with cash. A Walmart

      employee gave cash refunds to Young and Parchman. Officer Humphrey and

      Walmart personnel detained them as they tried to leave the store. Another

      officer went outside and detained Smith and Johnson.


[6]   The State charged Smith and Young with theft, Class D felonies. The State

      tried them jointly, and a jury determined that they were both guilty. The trial

      court sentenced Smith, who now appeals.


[7]   Smith raises one issue, which we restate as: whether the evidence is sufficient

      to support her conviction. She claims she was in the car when the theft

      occurred and is not responsible for Young and Parchman’s theft of Walmart’s

      money through fraudulent returns.


[8]   In considering challenges to the sufficiency of the evidence, we neither reweigh

      the evidence nor judge witness credibility. Caruthers v. State, 926 N.E.2d 1016

      (Ind. 2010). Instead, we consider only the evidence supporting the judgment

      and any reasonable inferences drawn from the evidence. Tin Thang v. State, 10
N.E.3d 1256 (Ind. 2014). We affirm a conviction unless no reasonable trier of

      fact could find every element proved beyond a reasonable doubt. Blount v. State,

      22 N.E.3d 559 (Ind. 2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015   Page 3 of 6
[9]    In order to convict Smith of theft as a Class D felony, the State was required to

       prove beyond a reasonable doubt that Smith (1) knowingly or intentionally (2)

       exerted unauthorized control (3) over property of another person (4) with intent

       to deprive the other person of any part of its value or use. Ind. Code Ann. § 35-

       43-4-2 (West, Westlaw 2013).


[10]   In addition, the State alleged at trial that Smith was guilty of theft under a

       theory of accomplice liability. In Indiana, a defendant may be charged as a

       principal yet convicted on proof that he or she aided another in commission of

       a crime. Kendall v. State, 790 N.E.2d 122 (Ind. Ct. App. 2003), trans. denied. “A

       person who knowingly or intentionally aids, induces, or causes another person

       to commit an offense commits that offense.” Ind. Code Ann. § 35-41-2-4

       (West, Westlaw current with all 2015 legislation). In determining whether

       there was sufficient evidence to establish accomplice liability, we consider such

       factors as: (1) presence at the scene of the crime; (2) companionship with

       another at the scene of the crime; (3) failure to oppose commission of the crime;

       and (4) course of conduct before, during, and after occurrence of the crime.

       Tuggle v. State, 9 N.E.3d 726 (Ind. Ct. App. 2014), trans. denied. Mere presence

       at the crime scene, or lack of opposition to a crime, is insufficient to establish

       accomplice liability. Id.


[11]   In this case, Smith was not just present at the store, but she actively assisted her

       companions in carrying out the theft. She arrived with Johnson, Young, and

       Parchman in one car. They entered the store at the same time and paired off.

       Smith and Young moved through the store together and put similar items in

       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015   Page 4 of 6
       their baskets. Walmart asset protection employee Marcus Shields noted that

       Smith and Young did not look at the items’ prices before they put them in their

       baskets, which in his experience is a sign that the person may not intend to pay

       for them.


[12]   Next, all four women went to the front of the store. Young and Parchman

       waited as Smith and Johnson purchased the items in their carts and left

       together. Johnson briefly returned to the store to give her receipt and Smith’s

       receipt to Young and Parchman. A reasonable finder of fact may infer that

       Smith gave her receipt to Johnson. The transfer of the receipts was essential to

       the crime because Walmart would not provide cash refunds without them.


[13]   The State presented sufficient evidence that Smith acted in concert with her

       three companions to carry out their purpose of committing theft of money from

       Walmart. Her argument that she had returned to the car with her properly-

       purchased items when the theft occurred is merely a request to reweigh the

       evidence, which our standard of review forbids. See Kendall, 790 N.E.2d 122

       (evidence sufficient to convict defendant of aggravated battery as an accomplice

       even though defendant was in the car while his companions battered the

       victim).


[14]   Smith cites to Smith v. State, 167 Ind. App. 428, 339 N.E.2d 118 (Ind. Ct. App.

       1975), but that case is distinguishable. There, a panel of this Court deemed the

       evidence insufficient to convict a defendant of theft where the evidence

       indicated that she helped a co-defendant remove two large boxes from a store in


       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015   Page 5 of 6
       the middle of the night, and she was present when the co-defendant returned

       two air conditioners to the store and confessed his guilt. In the current case,

       Smith worked with Young to ensure that they placed similar items in their

       baskets, checked out with Johnson while Young and Parchman waited inside,

       and then gave her receipt to Johnson to give to Young and Parchman, an

       essential step in the fraudulent return. The evidence here is stronger than in

       Smith.


[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Judgment affirmed.


       Najam, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-144 | September 29, 2015   Page 6 of 6